Citation Nr: 9920090	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-21 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed carcinoma of 
the bladder and kidney.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1960 to 
January 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision of the RO.  

This case was remanded by the Board in April 1998 for 
additional development and adjudication.  



FINDING OF FACT

No competent evidence had been submitted to show that the 
veteran has disability manifested by carcinoma of the bladder 
and kidney due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for carcinoma of 
the bladder and kidney has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background.  A careful review of the service medical 
records shows that they are negative for complaints, findings 
or treatment for any condition or symptoms suggestive of 
bladder or kidney cancer.  

In an April 1993 statement the veteran's wife reported that 
the veteran's doctor believed that his duties in service had 
caused his cancers.  In a subsequent statement received from 
the veteran in September 1993, he asserted that he had 
developed kidney cancer in 1985 and bladder cancer in 1988 as 
a result of radiation exposure in service.  Specifically, he 
stated that it was his job to patrol, by truck, a perimeter 
road with approximately 20 "A-frame" structures that housed 
atomic bombs.  The veteran stated that he was on patrol for 
six-hour shifts, five days a week over a 13-month period.  He 
was also required to check the security of these structures 
and entered them five to six times.  During this time, he 
would stand as close as a foot or so from these bombs for up 
to 30 minutes to make sure they were secure.  The veteran 
reported that, in 1985, he had his left kidney and ureter 
removed and three years later tumor from his bladder had been 
removed.  He stated that, as recently as August 1993, another 
malignant tumor was removed.  

The veteran provided a list of physicians, complete with 
addresses, who treated him from 1980 to the present.  

Following the Board's April 1998 Remand, the RO sent letters 
to the veteran in May and September 1998, requesting the 
names and addresses of all medical care providers who treated 
him for cancer as well as any additional evidence to show 
that his claimed disabilities have been treated since service 
discharge.  There was no response from the veteran.  




Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as " a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the claim is not well grounded, the veteran cannot invoke the 
VA's duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service. Caluza v. Brown, 7 
Vet.App. 498 (1995).  

With respect to disabilities claimed to be the result of 
exposure to ionizing radiation, such presumptions may be 
found at 38 C.F.R. §§ 3.309(d) and 3.311 (1998).  Kidney and 
bladder cancers are subject to the provisions of § 3.311.  
However, the evidence of record does not establish that the 
veteran was exposed to ionizing radiation in service.  
Because the veteran does not have the requisite status as a 
radiation-exposed veteran, neither the presumptive service 
connection provisions of 38 C.F.R. § 3.309 nor the procedures 
for development and adjudication required by 38 C.F.R. § 
3.311 are applicable to the veteran's claim of service 
connection.  This does not preclude the veteran from seeking 
service connection on a direct basis.

Carcinoma of the kidney and bladder is not shown in the 
veteran's service medical records or the medical treatment 
following his discharge from service in 1962.  At the present 
time, the record does not include medical proof of the 
existence of the disabilities which the veteran claims are 
related to service.  As a result, the requirements for well-
grounded claims have not been presented, and service 
connection for carcinoma of the bladder and kidney must be 
denied.  

After initially reviewing the veteran's appeal, the Board 
remanded the case to secure medical records from his private 
physicians.  The Board notes that the RO requested that the 
veteran provide information regarding the dates and location 
of his post-service treatment for all claimed disabilities; 
however, he failed to provide any information beyond the 
assertions made when the claim was filed in 1993.  The Court 
has held that the duty to assist the veteran is not a one-way 
street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). In 
this case, the veteran has not met the initial evidentiary 
burden which is required to make his claim well grounded.  

The only evidence supportive of an etiological relationship 
to military service is the theory advanced by the veteran 
himself.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  In light of these circumstances, the Board 
must conclude that the veteran's claims are not well 
grounded.  

In making its determination, the Board has considered the 
veteran's contentions which are considered credible insofar 
as they described his current symptoms and beliefs that he 
has kidney and bladder cancer related to military service.  
However, the competent evidence in this case does not provide 
a basis for favorable action on the veteran's claim.  





ORDER

Service connection for carcinoma of the kidney and bladder is 
denied, as well-grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

